Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
27, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00276-CV


                      CITY OF GALVESTON, Appellant

                                       V.

 INDIAN BEACH PROPERTY OWNER'S ASSOCIATION, INC., Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 12-CV-0348


                MEMORANDUM                      OPINION

      This is an appeal from a judgment signed March 13, 2013. The parties have
filed a joint motion to dismiss this appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.